DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all of the steps in each of the body of independent claims 1, 22 and 23 can be performed without technical means solely through human cognition. The steps can be performed where a first person obtains a cognitive state of a second person, i.e. through visually observing them, and determining a target cognitive state of the second person. Then, the first person can determine a saliency level of a stimuli to change the cognitive state of the one person into the target state, based on a human perceptible factor with respect to the first person. Depending on the saliency level, the stimulus provided by the first person can be different, i.e. shaking, yelling or gently awakening the second person. 
With respect to technical features within the preamble of independent claims 22 and 23, when reading the preamble in the context of the entire claim, the technical language is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misu (US Pub No. 2016/0117947 A1)
Green et al. (US Pub No. 2014/0139341 A1)
Bruni et al. (US Pub No. 2013/0124076 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684